Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 19, 2019

                                     No. 04-19-00651-CV

                         IN THE INTEREST OF A.B.S., A CHILD

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA01300
                          Honorable Richard Garcia, Judge Presiding


                                        ORDER
        In this accelerated appeal, after we granted the State’s first motion for an extension of
time to file the brief, the State’s brief was due on December 12, 2019. See TEX. R. APP. P.
38.6(b), (d). On December 17, 2019, the State filed its brief and a second motion for extension
of time.
        The State’s motion for a five-day extension of time to file the brief is GRANTED. The
State’s brief is deemed timely filed.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of December, 2019.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court